                     Case 1:16-cr-00144-JL Document 51 Filed 02/03/21 Page 1 of 3
PROB 12C
(Rev. 8/18)

                             UNITED STATES DISTRICT COURT
                                                        for the
                                             District of New Hampshire

                  Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: William Soltan                                               Case Number: 16-CR-144-01-JL
Name of Sentencing Judicial Officer:    Honorable Joseph N. Laplante
Date of Original Sentence:   7/5/2017
Original Offense: Failure to Register as a Sex Offender, in violation of 18 U.S.C. § 2250(a)
Original Sentence:    12 months and 1 day of imprisonment; 5 years of supervised release
Revocation:           1/29/2019 – Time served imprisonment (244 days); 5 years of supervised release
2nd Revocation:       5/28/2019 – 8 months of imprisonment; 30 months of supervised release
Type of Supervision: Supervised release                 Date Supervision Commenced:        01/08/2020
Assistant U.S. Attorney: Charles Rombeau Esq.               Defense Attorney: Dorothy Graham, Esq.


                                           PETITIONING THE COURT

☒ To issue a warrant
☐ To issue a summons
☐ Other:

The probation officer believes that the offender has violated the following condition(s) of supervision:

     Violation Number        Nature of Noncompliance

              1              Violation of Special Condition: You must participate in a sex offense-specific
                             treatment program and follow the rules and regulations of that program. The
                             probation officer will supervise your participation in the program (provider,
                             location, modality, duration, intensity, etc.). You must pay for the cost of the
                             program to the extent you are able, as determined by the probation officer. On or
                             about December 14, 2020, the defendant failed to attend a scheduled outpatient sex-
                             offense treatment program session via telehealth.

                             Evidence in support of this charge includes correspondence received from the
                             treatment program provider, RTT Associates, which indicates that the defendant
                             failed to attend a required session on December 14, 2020.

              2              Violation of Standard Condition #9: If you are arrested or questioned by a law
                             enforcement officer, you must notify the probation officer within 72 hours. On or
                             about January 9, 2021, in Billerica, MA, the defendant was questioned by members
                             of the Billerica Police Department regarding a domestic incident, and he failed to
                             report said questioning to the probation officer as required.
                     Case 1:16-cr-00144-JL Document 51 Filed 02/03/21 Page 2 of 3
William Soltan                                       Page 2 of 3                                               2/3/21



                            Evidence in support of this charges includes 1) a police report, completed by
                            members of the Billerica Police Department, which details that the defendant was
                            questioned regarding a domestic incident on January 9, 2021; 2) the probation
                            officer’s testimony that the defendant failed to notify the probation officer about this
                            questioning within 72 hours of January 9, 2021; and 3) the probation officer’s
                            testimony that, on January 15, 2021, the defendant admitted this failure to notify.

                 3          Violation of Standard Condition #3: You must not knowingly leave the federal
                            judicial district where you are authorized to reside without first getting permission
                            from the Court or the probation officer. On or about January 15, 2021, the defendant
                            traveled to Pennsylvania without the permission of the Court or the probation officer.

                            Evidence in support of this charge includes the probation officer’s testimony about
                            1) the defendant’s admission to traveling to Pennsylvania on or about January 15,
                            2021, and not seeking the probation officer’s permission before said travel; 2) a
                            verbal statement by the defendant’s sister, Amy Soltan, that the defendant had
                            traveled to Pennsylvania on or about January 15, 2021; and 3) a verbal statement
                            from the defendant’s girlfriend, Courtney Tomlin, that the defendant had traveled to
                            Pennsylvania and was still there as of February 1, 2021.

                 4          Violation of Standard Condition #2: After initially reporting to the probation
                            office, you will receive instructions from the Court or the probation officer about
                            how and when you must report to the probation officer, and you must report to the
                            probation officer as instructed. On or about January 21, 2021, the defendant failed
                            to report to the probation officer as previously directed on January 19, 2021.

                            Evidence in support of this charge includes the probation officer’s testimony that he
                            directed the defendant to report by telephone on the morning of January 21, 2021,
                            and that the defendant failed to do so.

U.S. Probation Officer Recommendation:
☒ The term of supervision should be
        ☒ revoked.
        ☐ extended for years, for a total term of years.
☐ The conditions of supervision should be modified as follows:

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                                         Respectfully submitted by,

                                                                         /s/ Steven R. Seero
                                                                         Steven R. Seero
                                                                         Special Offender Specialist
                                                                         603-226-7318
                                                                   Date: 2/1/2021
                   Case 1:16-cr-00144-JL Document 51 Filed 02/03/21 Page 3 of 3
William Soltan                                         Page 3 of 3                                                2/3/21




Reviewed & Approved by:

/s/ Christopher H. Pingree
Christopher H. Pingree
Supervisory U.S. Probation Officer
603-226-7315



THE COURT ORDERS:

☐ No action

☐XXThe issuance of a warrant. Petition and issuance of the warrant to remain sealed pending arrest.

☐ The issuance of a summons.

☐ Other:




                                                                            _______________________________
                                                                                  Signature of Judicial Officer

                                                                            ___________
                                                                            2 /3/2021
                                                                           ____  ________________
                                                                                              Date
